Title: To James Madison from George Joy, 10 February 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 10 febry 1808

Here is a Pamphlet which I have but just had time to read at one Sitting making the Notes stenographically in Pencil as I went along; and hearing immy. after of a sudden Conveyance I have hastily transcribed them in a Coffee House & send them without having time to read them over.  I have heard the opinion of 2 or 3 judicious friends on the Work who commend it highly; at which I am the more gratified as I have found nothing in it which I had not inserted in other Words in a Work I had thought of publishing and of which I have given you some Extracts.  To save the Conveyance I can only add that I am, very truly Dear Sir, Yr: friend & Servt:

Geo: Joy

